ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-080, concluding that ARTHUR S. PATAKY of ORANGE, who was admitted to the bar of this State in 1959, and who has been ineligible to practice law since December 12, 1994, for failure to pay the annual assessment to the New Jersey Lawyers’ Fund for Client Protection as required by Rule 1:28-2, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.8 (lack of diligence), RPC 1.5(b) (failure to reduce fee basis to writing), RPC 1.16(a)(2) (failure to withdraw from representation when the lawyer’s physical or mental condition materially impairs the lawyer’s ability to represent the client), RPC 1.16(d) (failure to surrender client file), and RPC 5.5(a) (unauthorized practice of law), and good cause appearing;
It is ORDERED that ARTHUR S. PATAKY is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide proof of his fitness to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*600ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.